Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 2, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  158426                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  JILL TOWNES and KELLY ISQUIERDO,                                                                     Richard H. Bernstein
            Plaintiffs-Appellants,                                                                     Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158426
                                                                    COA: 342360
                                                                    Kent CC: 16-001454-NI
  NICHOLAS SOLIS-VELASQUEZ, ISABEL
  MENDOZA and USAA CASUALTY
  INSURANCE COMPANY,
           Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 8, 2018 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.

         CAVANAGH, J., did not participate due to her prior relationship with Garan Lucow
  Miller, P.C.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 2, 2019
           p0325
                                                                               Clerk